       Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


    JENNILYN SALINAS, et al.,

               Plaintiffs,                        Case No.:
                                                  6:21-cv-00162-ADA-JCM
         v.

    NANCY PELOSI, et al.

               Defendants.



          REPLY IN SUPPORT OF MOTION TO DISMISS OF DEFENDANTS
                  BRIAN KEMP AND BRAD RAFFENSPERGER


                                 INTRODUCTION

        Plaintiffs’ response to Georgia Governor Brian Kemp and Georgia Secretary

of State Brad Raffensperger’s (“the Georgia Defendants”) Motion to Dismiss all but

confirms that the claims against the Georgia Defendants should be dismissed. In

lieu of actually responding to the merits of the Georgia Defendants’ arguments in

their motion to dismiss, Plaintiffs opted to file a Second Amended Complaint

without leave of the Court or consent of the parties, which attempts to add new

baseless claims under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. §§ 1961 et seq.1 Plaintiffs then argued in response to the



1Contemporaneously with the filing of this Reply in Support of Motion to Dismiss of
Defendants Brian Kemp and Brad Raffensperger, the Georgia Defendants also filed
a Motion to Strike Plaintiffs’ Second Amended Complaint, because Plaintiffs have
already amended their complaint once as a matter of course and the second amended
     Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 2 of 6




Georgia Defendants’ motion to dismiss that the Georgia Defendants’ arguments are

moot in light of their improperly filed Second Amended Complaint.

      The arguments the Georgia Defendants raised in their motion to dismiss are

not moot, however, because the First Amended Complaint should still be the

operative complaint for the reasons explained in the Georgia Defendants

contemporaneously filed Motion to Strike Plaintiffs Second Amended Complaint.

Accordingly, by not responding to the merits of the Georgia Defendants’ arguments,

and through their contemporaneous unpermitted actions, Plaintiffs have effectively

conceded the correctness of the Georgia Defendants’ arguments, i.e., that this Court

lacks personal jurisdiction over the Georgia Defendants, the Georgia Defendants

are entitled to Eleventh Amendment Immunity, and Plaintiffs lack standing.

Therefore, this Court should dismiss the Plaintiffs’ claims against the Georgia

Defendants.

               ARGUMENT AND CITATION TO AUTHORITIES

I.    The Georgia Defendants’ Motion to Dismiss Plaintiffs’ First Amended
      Complaint Is Not Moot.

      Plaintiffs incorrectly argue that the arguments raised in the Georgia

Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint are moot. A

properly filed amended complaint, which supersedes the original complaint as the

operative live pleading, generally renders moot all earlier motions. See, e.g., King v.

Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (“An amended complaint supersedes the



complaint was filed without leave of the court or the consent of the parties, in
violation of Fed. R. Civ. P. 15(a)(1)(-2).
                                           2
     Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 3 of 6




original complaint and renders it of no legal effect unless the amended complaint

specifically refers to and adopts or incorporates by reference the earlier pleading.”);

Griffin v. Am. Zurich Ins. Co., 697 F. App’x 793, 797 (5th Cir. 2017) (unpublished)

(“Once filed, that amended complaint rendered all earlier motions, including [the

plaintiff’s] motion for partial summary judgment, moot.” (citing King, 31 F.3d at

346)).

         Here, however, Plaintiffs Second Amended Complaint was not properly filed,

because, as more fully explained in the Georgia Defendants’ motion to strike,

Plaintiffs have already amended their complaint once as a matter of course and did

not seek leave of court or consent of the parties to file it in accordance with Federal

Rule of Civil Procedure 15(a)(1)-(2).2 Accordingly, because Plaintiffs’ Second

Amended Complaint should be stricken and their First Amended Complaint should

still be the operative complaint, the Georgia Defendants’ motion to dismiss is not

moot.




2  The Fifth Circuit has explained that, “although Rule 15(a) requires the district
court to grant leave to amend freely, leave to amend is in no way automatic,” and that
“[t]he district court is entrusted with the discretion to grant or deny a motion to
amend and may consider a variety of factors including undue delay, bad faith, or
dilatory motive on the part of the movant, repeated failures to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party . . . , and
futility of the amendment.” Anokwuru v. City of Hous., 990 F.3d 956, 966 (5th Cir.
2021) (internal citations and quotations omitted) (emphasis added). Should the
Plaintiffs seek leave to amend their complaint, the Georgia Defendants will explain,
at the appropriate time, why this Court should deny such request.
                                           3
      Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 4 of 6




II.    The Plaintiffs Have Effectively Conceded That This Court Lacks
       Personal Jurisdiction Over the Georgia Defendants, the Georgia
       Defendants Are Entitled to Eleventh Amendment Immunity, and that
       They Lack Standing.

       Plaintiffs have not responded to the merits of the Georgia Defendants’

arguments that this Court lacks personal jurisdiction over them, that they are

entitled to Eleventh Amendment Immunity, and that the Plaintiffs lack standing,

and thus, have effectively conceded these points. (See Doc. 146 at 4-15). Instead of

responding to the merits of the Georgia Defendants’ arguments, the Plaintiffs argue

that their new RICO claims in their improperly filed Second Amended Complaint

provide this Court with personal Jurisdiction over the Georgia Defendants, pierce

the Georgia Defendants’ Eleventh Amendment Immunity, and provide them

standing to sue. (See id.). As a result, Plaintiffs have effectively conceded that,

under their still operative First Amended Complaint, this Court lacks personal

jurisdiction over the Georgia Defendants, the Georgia Defendants are entitled to the

protections of Eleventh Amendment Immunity, and Plaintiffs lack standing to even

bring the asserted claims. (Doc. 113 at 5-14). Therefore, the Georgia Defendants

continue to rely on the arguments made in their Motion to Dismiss Plaintiffs’ First

Amended Complaint in support of dismissal of the claims against the Georgia

Defendants. (See id.).3



3 The Georgia Defendants do not address Plaintiffs’ contentions regarding their new
RICO claims that are alleged in their improperly filed Second Amended Complaint.
Instead, the Georgia Defendants reserve the opportunity to address the claims raised
in Plaintiffs’ Second Amended Complaint at the appropriate time should this Court
either grant the Georgia Defendants’ Motion to Strike Plaintiffs’ Second Amended
Complaint and Plaintiffs seek leave to file it; or if this Court denies the Georgia
                                           4
     Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 5 of 6




                                 CONCLUSION

      For the foregoing reasons, Plaintiffs’ claims against the Georgia Defendants in

their First Amended Complaint, (Doc. 24), should be dismissed.

      Respectfully submitted, this 17th day of June, 2021.

                                      Christopher M. Carr            112505
                                      Attorney General
                                      Bryan K. Webb                  743580
                                      Deputy Attorney General
                                      Russell D. Willard             760280
                                      Senior Assistant Attorney General


                                      /s/ Lee M. Stoy, Jr.
                                      Lee M. Stoy, Jr.                 884654
                                      Assistant Attorney General
                                      40 Capitol Square SW
                                      Atlanta, GA 30334
                                      lstoy@law.ga.gov
                                      404-458-3661 (tel)
                                      404-657-9932 (fax)

                                      Attorneys for Georgia Defendants




Defendants’ motion to Strike, which, concededly, would make the Georgia
Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint moot.
                                         5
     Case 6:21-cv-00162-ADA-JCM Document 158 Filed 06/17/21 Page 6 of 6




                               Certificate of Service

      I hereby certify that on this 17th day of June 2021, I electronically

transmitted the foregoing document to the Clerk of Court using the ECF system for

filing. I further certify that a true and correct copy of the forgoing document was

sent via the Court’s ECF system to all registered parties.




                                              /s/ Lee M. Stoy, Jr.
                                              Lee M. Stoy, Jr.     884654
                                              Assistant Attorney General




                                          6
